Case 0:21-cv-60864-RKA Document 1 Entered on FLSD Docket 04/22/2021 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                     CASE NO.

 LISA LAROSE, KIM GOODMAN,
 and SHIVANIE MAHARAJ,

        Plaintiffs,

 v.

 THE FREEDOM LAW GROUP, PLLC,
 a Florida Limited Liability Company, TODD
 WEPRIN, and ERIC WEITKAMP,

       Defendants.
 ___________________________________/

                                        COMPLAINT

        Plaintiffs, LISA LAROSE (“Larose”), KIM GOODMAN (“Goodman”), and SHIVANIE

 MAHARAJ (“Maharaj”) (collectively “Plaintiffs”), by and through their undersigned attorney,

 hereby file this Complaint against Defendant THE FREEDOM LAW GROUP, PLLC,

 (“TFLG,”), TODD WEPRIN (“Weprin”), and ERIC WEITKAMP (“Weitkamp“) (collectively

 Defendants”), and says:

                               JURISDICTION AND VENUE

        1.      This action is brought against Defendant pursuant to 29 U.S.C. § 201, et seq.

 (hereinafter the “Fair Labor Standards Act”, the “FLSA” or the “Act”) and Florida Common

 Law.

        2.      Jurisdiction is conferred upon this Court pursuant to 29 U.S.C. § 216(b), 28

 U.S.C. § 1331, and 28 U.S.C. § 1367.

        3.      Venue is proper in the Southern District of Florida because Plaintiffs were

 employed by Defendants in this District; because Defendants, at all material times, conducted



                                              1
Case 0:21-cv-60864-RKA Document 1 Entered on FLSD Docket 04/22/2021 Page 2 of 9




 and continue to conduct business in the Southern District of Florida; because the acts that give

 rise to Plaintiffs’ claims occurred within the Southern District of Florida; pursuant to 28 U.S.C.

 §§ 1391(b) and (c); and because Defendants are subject to personal jurisdiction herein.

        4.      All conditions precedent to this action have been performed or waived.

                                            PARTIES

        5.      Plaintiff Larose is a resident of Broward County. During all times relevant to this

 Complaint, Plaintiff was employed by Defendants as an Administrative Assistant, the

 responsibilities of which entailed different aspects of TFLG’s services, including but not limited

 to calendaring, handling intakes, answering phones, data processing, and office management.

 Plaintiff was therefore an employee as defined by 29 U.S.C. § 203(e).

        6.      Plaintiff Maharaj is a resident of Broward County. During all times relevant to

 this Complaint, Plaintiff was employed by Defendants as an Administrative Assistant, the

 responsibilities of which entailed different aspects of TFLG’s services, including but not limited

 to calendaring, handling intakes, answering phones, data processing, and office management.

 Plaintiff was therefore an employee as defined by 29 U.S.C. § 203(e).

        7.      Plaintiff Goodman is a resident of Broward County. During all times relevant to

 this Complaint, Plaintiff was employed by Defendants as an Administrative Assistant, the

 responsibilities of which entailed different aspects of TFLG’s services, including but not limited

 to calendaring, handling intakes, answering phones, data processing, and marketing. Plaintiff was

 therefore an employee as defined by 29 U.S.C. § 203(e

        8.      Defendant TFLG is a Florida Limited Liability Company organized and existing

 under and by virtue of the laws of Florida and registered to do business within Florida. TFLG has

 its principal place of business in Pompano Beach, Florida. Defendant TFLG has, at all times



                                                 2
Case 0:21-cv-60864-RKA Document 1 Entered on FLSD Docket 04/22/2021 Page 3 of 9




 material hereto, conducted substantial and continuous business within the Southern District of

 Florida, and is subject to the laws of the United States and the State of Florida.

        9.      Defendant Weprin, who resides in the Southern District of Florida, is a Florida

 licensed attorney and the sole officer of TFLG.

        10.     Defendant Weitkamp, who resides in the Southern District of Florida, is, an

 owner and/or operator of Defendant TFLG.

        11.     TFLG is a law firm specializing in VA benefits, Medicaid benefits and Elder Care

 Advisory. While Todd Weprin, Esq. is the sole attorney working at the law firm, Weitkamp

 actually owns and handles the operations of the firm.

        12.     At all times relevant hereto, Defendant TFLG was a covered employer under the

 29 U.S.C. § 203(d) and (s)(1) in that it had employees engaged in commerce or in the production

 of goods for commerce or that had employees handling, selling, or otherwise working on goods

 or materials that have been moved in or produced for commerce by any person.

        13.     At all times material to this Complaint, Defendant TFLG has had two (2) or more

 employees who have regularly sold, handled, or otherwise worked on goods and/or materials that

 have been moved in or produced for commerce which as employees subject to the provisions of

 the FLSA, 29 U.S.C. § 203.

        14.     Defendant Weprin acted and acts directly in the interests of TFLG in relation to

 its employees. Weprin had and exercised the authority to hire and fire employees, set the pay rate

 for the employees, and control the finances and operations of TFLG. Thus Weprin was and is an

 employer within the meaning of Section 3(d) of the Act, 29 U.S.C. § 203(d).

        15.     Defendant Weitkamp acted and acts directly in the interests of TFLG in relation

 to its employees. Weitkamp had and exercised the authority to hire and fire employees, set the



                                                   3
Case 0:21-cv-60864-RKA Document 1 Entered on FLSD Docket 04/22/2021 Page 4 of 9




 pay rate for the employees, and control the finances and operations of TFLG. Thus Weitkamp

 was and is an employer within the meaning of Section 3(d) of the Act, 29 U.S.C. § 203(d).

         16.    Defendant TFLG, upon knowledge and belief, has gross revenue which exceeds

 $500,000 for each of the past three (3) years and utilizes goods in the flow of commerce across

 state lines.

                                   GENERAL ALLEGATIONS

         17.    Larose started working for Defendants on or about June 15, 2020 and was

 terminated on or about December 3, 2020. During her employment Larose regularly worked

 approximately 50-60 hours per week on the clock, and an additional 5 hours per week off the

 clock in the evenings.

         18.    Mahraj started working for Defendants on or about October 19, 2020 and was

 terminated on or about February 1, 2021. During her employment Maharaj regularly worked

 approximately 50 hours per week on and off the clock.

         19.    Goodman started working for Defendants on or about April 3, 2020 and was

 terminated on or about December 18, 2020. During her employment Goodman regularly worked

 approximately 50 hours per week on and off the clock.

         20.    Plaintiffs were non-exempt employees of Defendants and are subject to the

 payroll practices and procedures set forth hereinafter.

         21.    Plaintiffs regularly worked in excess of forty (40) hours during one or more

 workweeks within three years of the filing of this Complaint.

         22.    At all times pertinent to this action, Defendants failed to comply with 29 U.S.C.

 §§ 201 – 219 in that Plaintiffs performed services for Defendants for which no provision was

 made to properly pay overtime for those hours worked over forty (40) in a work-week.



                                                  4
Case 0:21-cv-60864-RKA Document 1 Entered on FLSD Docket 04/22/2021 Page 5 of 9




         23.     Plaintiff Larose was paid an annual salary of $50,000.00 per year and received an

 additional monthly “bonus” of $1000.00.

         24.     Plaintiff Maharaj was paid an annual salary of $47,000.00.

         25.     Plaintiff Goodman was paid an annual salary of $56,000.00.

         26.     Defendants and their representatives knew that Plaintiffs were working overtime,

 and that Federal law requires employees to be compensated at time and one-half per hour for

 overtime pay.

         27.     In the course of their employment with Defendants, Plaintiffs worked the number

 of hours required of each of them, but were not properly paid time and one-half for all hours

 worked in excess of forty (40) hours during a workweek.

         28.     Defendants failed to pay Larose at least fifty-six (56) hours of time worked at the

 end of her employment.

         29.     Defendants failed to pay Maharaj at least ninety-one (91) hours of time worked at

 the end of her employment.

         30.     Plaintiffs have retained the undersigned firm to prosecute this action on their

 behalf and have agreed to pay it a reasonable fee for its services.

         31.     Plaintiffs are entitled to their reasonable attorneys’ fees and costs if they are the

 prevailing party(ies) in this action.

                        COUNT I – VIOLATION OF FLSA/OVERTIME

         32.     Plaintiffs re-allege and re-aver paragraphs 1 – 31 as fully set forth herein.

         33.     During the course of Plaintiffs’ employment, Defendants have willfully violated

 the provisions of §7 of the Act [29 U.S.C. §207] by employing employees engaged in commerce




                                                   5
Case 0:21-cv-60864-RKA Document 1 Entered on FLSD Docket 04/22/2021 Page 6 of 9




 for workweeks longer than forty (40) hours without compensating them for all hours worked in

 excess of forty (40) hours at a rate not less than one and one half times their regular rate.

        34.     During the entirety of Plaintiff Larose’s employment, Plaintiff worked an average

 of approximately fifty-five (55) to sixty-five (65) hours per week.

        35.     During the entirety of Plaintiff Maharaj’s employment, Plaintiff worked an

 average of approximately fifty (50) hours per week.

        36.     During the entirety of Plaintiff Goodman’s employment, Plaintiff worked an

 average of approximately fifty (50) hours per week

        37.     Plaintiffs were only paid straight time and never overtime.

        38.     Plaintiffs were not exempt from the overtime provisions of the FLSA pursuant to

 29 U.S.C. § 213(a), in that they were neither bona fide executive, administrative, or professional

 employees.

        39.     Defendants have knowingly and willfully failed to pay Plaintiffs at time and

 one half of their regular rate of pay for all hours worked in excess of forty (40) per week during

 the relevant time period.

        40.     By reason of the said intentional, willful, and unlawful acts of Defendants,

 Plaintiffs have suffered damages plus incurring costs and reasonable attorneys’ fees.

        41.     As a result of Defendants’ willful violations of the Act, Plaintiffs are entitled to

 liquidated damages.

        42.     Plaintiffs have retained the undersigned counsel to represent them in this action,

 and pursuant to 29 U.S.C. §216(b), Plaintiffs are entitled to recover all reasonable attorneys’

 fees and costs incurred in this action from Defendants.




                                                   6
Case 0:21-cv-60864-RKA Document 1 Entered on FLSD Docket 04/22/2021 Page 7 of 9




        WHEREFORE, for workweeks within three (3) years of the filing of this Complaint,

 Plaintiffs Lisa Larose, Kim Goodman and Shivanie Maharaj demand judgment for:

                 a.     Overtime payment, wages, salary, lost benefits, and any other

                        compensation denied or lost to Plaintiffs by reason of Defendants’

                        violation of the FLSA.

                 b.     Interest on the amount found due;

                 c.     Liquidated damages;

                 d.     Costs associated with this action together with reasonable attorney’s fees

                        incurred in this action pursuant to 29 U.S.C. §216(b); and

                 e.     Such other relief as the Court deems just and proper.

                                  COUNT II: UNPAID WAGES
                                   (LAROSE & MAHARAJ)

        43.      Plaintiffs Larose and Maharaj re-allege and re-aver paragraphs 1 – 31 as fully set

 forth herein.

        44.      Throughout her employment, Plaintiff Larose and Defendants entered into an oral

 agreement whereby Plaintiff was to perform services as an administrative assistant in exchange

 for payment from Defendants.

        45.      According to the oral agreement, Defendants agreed to pay Plaintiff Larose a

 salary of $50,000 year plus a monthly $1000 “bonus”.

        46.      Throughout her employment, Plaintiff Maharaj and Defendants entered into an

 oral agreement whereby Plaintiff was to perform services as an administrative assistant in

 exchange for payment from Defendants.

        47.      According to the oral agreement, Defendants agreed to pay Plaintiff Maharaj a

 salary of $47,000 year.

                                                 7
Case 0:21-cv-60864-RKA Document 1 Entered on FLSD Docket 04/22/2021 Page 8 of 9




        48.     Defendants have failed to pay Plaintiff Maharaj for the final 91 hours worked at

 her employment with Defendants.

        49.     Defendants have failed to pay Plaintiff Larose for the final 56 hours worked at her

 employment with Defendants.

        50.     As a result of Defendants’ failure to compensate Plaintiffs properly, they have

 suffered monetary damages.

        51.     Defendants knew that Plaintiffs performed services for their benefits but refused

 to compensate each Plaintiff properly.

        WHEREFORE, Plaintiffs Lisa Larose and Shivani Maharaj request judgment for:

                a.      Unpaid wages in the amount to be determined by the Court, less any

                        amount shown as actually paid;

                b.      Costs associated with this action together with reasonable attorney’s fees

                        incurred in this action pursuant to Fla. Stat. § 448.08; and

                c.      Such other relief as this Court deems just and proper.

                                      JURY TRIAL DEMAND

        Plaintiffs Lisa Larose, Kim Goodman, and Shivanie Maharaj hereby demand a trial by

 jury on all issues contained herein so triable as a matter of right.

 Dated: April 22, 2021

                                                LAW OFFICES OF CHARLES EISS, P.L.
                                                Attorneys for Plaintiff
                                                7951 SW 6th Street, Suite 112
                                                Plantation, Florida 33324
                                                (954) 914-7890 (Telephone)
                                                (855) 423-5298 (Facsimile)

                                        By:     /s/ Charles Eiss
                                                CHARLES M. EISS, Esq.
                                                Fla. Bar #612073

                                                    8
Case 0:21-cv-60864-RKA Document 1 Entered on FLSD Docket 04/22/2021 Page 9 of 9




                                    chuck@icelawfirm.com
                                    Shanna Wall, Esq.
                                    Fla. Bar #0051672
                                    shanna@icelawfirm.com




                                       9
